ACCEPTED
                                                                          03-15-00415-CV
                                                                                  7393032
                                                               THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                    10/15/2015 2:01:18 PM
                                                                        JEFFREY D. KYLE
                                                                                   CLERK

       No. 03-15-00415-CV
                                                         FILED IN
               In the Court of Appeals            3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
            For the Third Judicial District       10/15/2015 2:01:18 PM
               Sitting at Austin, Texas               JEFFREY D. KYLE
                                                           Clerk




            Sandra Kay Hargrove

                           v.

              Gary M. Hargrove

    Appealed from the 27th Judicial District Court of
                 Bell County, Texas


Appellee's Designation of Lead Counsel


                         Christopher L. Cornish
                         State Bar No. 24065079

                         CORNISH LAW FIRM, PLLC
                         404 North Main Street
                         Belton, Texas 76513
                         Tel: (254) 939-5200
                         Fax: (254) 939-2121
                         chris@cornishlawfirm.com

                         Attorney for Appellee

                           1
                    No. 03-13-00415-CV

                         Sandra Kay Hargrove

                                        v.

                         Gary M. Hargrove

                    Appellee's Designation of Lead Counsel

To the Honorable Court of Appeals:

      Comes now Gary M. Hargrove, who is the Appellee in the above case, and

files this Designation of Lead Counsel, and shows as follows:

      1.     Appellee, Gary M. Hargrove, designates Christopher L. Cornish as

his lead counsel on appeal.

      2.     Robert 0. Harris was trial counsel in this case for post-trial matters

and was lead counsel for Appellee. Robert 0. Harris has executed this Designation

in accordance with Rule 6.l(c) of the Texas Rules of Appellate Procedure.

      3.     The necessary information for Christopher L. Cornish is as follows:




                                         2
             State Bar No. 24065079

            CORNISH LAW FIRM, PLLC
            404 North Main Street
            Belton, Texas 76513
            Tel: (254) 939-5200
            Fax: (254) 939-2121
            chris@cornishlawfirm.com

      4.    For these reasons, Gary M. Hargrove, asks the Court to instruct the

clerk to change the record to reflect that Christopher L. Cornish is lead counsel for

Appellee in this case on appeaL

                                       Respectfully submitted,

                                       Is/ Christopher L. Cornish
                                       Christopher L. Cornish
                                       State Bar No. 24065079

                                       Attorney for Appellee




R bert 0. Harris
State Bar No. 09098800




                                          3
                             Certificate of Compliance

      In accordance with the Texas Rules of Appellate Procedure 9.4, the
undersigned attorney of record certifies that this filing contains 14-point typeface for
the body of the document, 12-point typeface for footnotes of the document, if any,
and contains 500 or less words as indicated by the word count software, excluding
those words identified as exempt from the word count under the rule and was
prepared on Microsoft Word 2010.


                                        Is/ Christopher L. Cornish
                                         Christopher L. Cornish

                                  Certificate of Service

      I hereby certifY that a true and correct copy of the foregoing was sent to the
person(s) named below, at the address shown by placing the same in a properly
addressed envelope, postage pre-paid, and mailing the document by first class mail
(orbyothermeans stated below) on October 15,2015.

Gary Hargrove                    Via Electronic Mail & Hand Delivery



DougW.Ray                        Via Facsimile (512) 328-1156
Attorney for Appellant
2700 Bee Caves Road
Austin, Texas 78746


                                        Is/ Christopher L. Cornish
                                        Christopher L Cornish
                                        Attorney for Appellant




                                           4